United States Court of Appeals
                     For the First Circuit


No. 11-1034

                   UNITED STATES OF AMERICA,

                      Plaintiff, Appellee,

                               v.

                   GENERAL ELECTRIC COMPANY,

                     Defendant, Appellant.



                          ERRATA SHEET


     The opinion of this Court issued on February 29, 2012, is
amended as follows:

     On p.34, lines 6-7: replace ". . . Congress's        intent to
encourage resolution by means of consent decrees among   parties to
Section 9607 actions, . . ." with ". . . Congress's       intent to
encourage resolution by means of declaratory judgment    in Section
9607 actions, . . ."